Citation Nr: 0724156	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the veteran's service-
connected right knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1969 to April 1972 
and from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 2006.

The issue of entitlement to service connection for a left 
knee disability, claimed as secondary to the veteran's 
service-connected right knee disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran did not have combat duty and none of his alleged 
in-service stressors have been corroborated by official 
records or any other supportive evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in October 2002 and November 2006 letters, the 
RO provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.  The letters further addressed the information and 
evidence necessary to establish a disability rating and an 
effective date in the event that service connection is 
granted, but such notice was not provided until after the 
rating decision on appeal had been issued.  As such, notice 
was not timely as to these elements.  The Board notes that 
the veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes VA treatment records and 
multiple VA examination reports.  The Board notes that the 
veteran has not been afforded a VA examination in relation to 
his claim; however, in the current case, the claim is being 
denied on the basis of lack of a verified in-service 
stressor, which is an issue that cannot be addressed by a 
current VA medical examination.  As such, the Board finds 
that the record as it stands now includes sufficient medical 
evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show that he was a 
records clerk.  These records contain no evidence of awards, 
medals or citations evincing combat duty.  Additionally, the 
Board notes that the veteran's service records are negative 
for any findings of an inservice stressor.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In multiple statements, the veteran claimed that his in-
service stressors were being in a C-130 and sitting on a box 
of grenades when the plane tried to land and had to abort the 
landing because of a firefight; watching stacks of South 
Vietnamese body bags and corpses being taken off a truck; and 
being a passenger in a helicopter that engaged in a firefight 
with ground troops.  However, the veteran provided no 
specific dates, names or locations for any of these alleged 
stressors.  Additionally, the veteran has also not submitted 
any statements from witnesses or any other corroborating 
evidence to help verify his alleged PTSD stressors.  In 
October 2002, the veteran was informed by VA to provide 
detailed information so that they could assist him in 
corroborating his alleged service stressor.  This detailed 
information was never submitted.

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved.  The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved.  
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  As such, the veteran's alleged in-
service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.




REMAND

The veteran has filed for service connection for a left knee 
disability claiming it is secondary to his service-connected 
right knee disability.  The veteran's current medical records 
show complaints related mainly to the right knee; however, 
there is evidence of bilateral knee complaints.  
Additionally, a VA treatment note from February 2006 shows a 
complaint of left knee pain and on examination, there was 
focal tenderness noted on the left knee.  Moreover, an April 
2005 x-ray shows evidence of an osteophyte off the 
anterosuperior aspect of the patella.  In light of this 
medical evidence indicating the possibility of a current left 
knee disability, the Board finds that a VA examination is 
warranted to determine if the veteran has a left knee 
disability and, if so, if it is etiologically related to the 
veteran's service-connected right knee disability or his 
active duty service.  See Generally 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should determine if the veteran 
has a left knee disability.  If the 
examiner determines that the veteran does 
not have a current left knee disability, 
he or she should so state.  For each left 
knee disability found on examination, the 
examiner should opine as to whether it is 
as likely as not (a degree of probability 
of 50 percent or higher) that such left 
knee disability is etiologically related 
to the veteran's service-connected right 
knee disability or the veteran's active 
duty service.  

2.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the March 2007 supplemental 
statement of the case, and readjudicate 
the claim of service connection for a left 
knee disability claimed as secondary to 
the veteran's service-connected right knee 
disability.  If the benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


